Exhibit 10.8

 

LOGO [g666083ex10_71pg01a.jpg]

March 20, 2000

Mesfin Demise

460 Herndon Parkway

Suite 150

Herndon, VA 20170

Dear Mesfin:

Primus Telecommunications, Inc., (“Primus”) is pleased to offer you full-time
employment for the position of Senior Accountant reporting to Andrew Dolan,
Manager, Financial Reporting. Your start date will be Friday, April 7, 2000.
Your employment with Primus is “at will” meaning that either you or Primus may
terminate the employment relationship at anytime for any reason or no reason at
all. Your first 90 days of employment is considered your probationary period.

Your semi-monthly salary will be $1,562.50, which is $37,500.00 annualized.
Eligibility for the Company’s employee benefit plans for health, dental, vision,
life insurance, AD&D, and disability is May 1st. You will be eligible for the
401 (k) Plan and the Employee Stock Purchase Plan after a standard waiting
period, October 1, 2000 and October 7, 2000 respectively.

If this offer is acceptable, please sign in the space below and return this
letter to me within seven days.

 

Sincerely, /s/ Lori D. Kilfeather Lori D. Kilfeather Director, Human Resources

 

Cc: Andrew Dolan

 

/s/ Mesfin Demise    03/26/00    Accepted by:    Mesfin Demise    Date   